DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. 
Claims 1-3 and 6-22 are currently pending and have been examined on their merits. 
Claims 1, 3, 6, 9-10, 16-17, and 20 are currently amended see REMARKS September 26, 2022.
Claims 4-5 are cancelled see REMARKS September 26, 2022.
Claims 21-22 are newly added see REMARKS September 26, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-22 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-3, 6-15, and 21-22 recite a system, and claim 16-19 recites a method (i.e. a series of steps), claim 20 recites a tangible computer readable medium and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 16, and 20 recite automatically classifying employment titles of employment postings, collect an employment posting; extract text of the employment posting; identify a title and a description within the extracted text; generate a character-level feature based on characters within the title; generate a first word-level feature based on words within the title; generate a second word-level feature based on word within the description; generate a posting feature by concatenating the character-level feature, the first word-level feature, and the second word-level feature; and determine a numeric representation of a classification for the title by applying the at least one fully-connected layer to the posting feature; and store the employment posting and the numeric representation of the title.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to be able to determine a job title for a job posting based on the written description or the words contained in the posting. Additionally, this process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking remark data from individuals, processing it according to a series of rules, and displaying the results). The claims are directed towards managing personal behavior or relationships or interactions between people. As the claims recite a method for collecting information such as candidate information and job requirements and allowing a job recruiter to further perform the steps of assessing a job candidate. Examples of cases the courts have found to recite managing interactions between people include Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. Additional, examples the courts have found recites an abstract idea includes filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: the system comprising: memory configured to store a convolutional neural network (CNN) that includes a character-title partial-CNN, a word-title partial-CNN, a description CNN, and at least one fully-connected layer; one or more processors configured; a posting database; in which the one or more processors are configured.
Claim 16: one or more processors; a convolutional neural network (CNN) that includes a character-title partial-CNN, a word-title partial-CNN, a description CNN, and at least one fully-connected layer; one or more processors configured; a posting database; one or more processors are configured.
Claim 20: tangible computer readable medium, a machine, a convolutional neural network (CNN) that includes a character-title partial-CNN, a word-title partial-CNN, a description CNN, and at least one fully-connected layer; one or more processors configured; a posting database.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). The claims are directed to merely using a neural network to process information such as a job description to generate a job title through a series of standard neural network steps. Merely utilizing a computer system to perform basic actions such as upload, display, and process information is not an improvement to a technology. Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to use a neural network to process information as well as using a job description to determine an associated job title (see Specification [0005]) (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

Claims 2-3, 6-15, 17-19, and 21-22 are directed to further narrowing the abstract idea of determining a job title based on the context of a posted job description.

Claims 2-3, 6-15, 17-19, and 21-22 do not recite any further additional elements that are not discussed in the above analysis. 

Therefore, claims 1-3 and 6-22 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung (US 2018/0341639) in view of Csar (US 2020/0097812) further in view of Bhadouria (US 2017/0300862).
Claims 1, 16, and 20: Fung discloses (Claim 1) a system for automatically classifying employment titles of employment postings, the system comprising: memory configured to (Claim 16) a method for automatically classifying employment titles of employment postings, the method comprising: (Claim 20) a tangible computer readable medium including instructions which, when executed, cause a machine to automatically classify employment titles of employment postings by causing the machine to: that includes a character-title partial-CNN, a word-title partial-CNN, a description CNN, and at least one fully-connected layer (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling);
Feed the title to the character-title partial-CNN to generate a character-level feature based on characters within the title; feed the title to the word-title partial-CNN to generate a first word-level feature based on words within the title (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling);
Feed the description to the description partial-CNN to the description to generate a second word-level feature based on word within the description; generate a posting feature by concatenating the character-level feature, the first word-level feature, and the second word-level feature (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling);
However, Fung does not disclose store a convolutional neural network (CNN); one or more processors configured to: collect an employment posting; extract text of the employment posting; identify a title and a description within the extracted text and determine a numeric representation of a classification for the title by feeding the posting feature to the at least one fully-connected layer; and a posting database in which the one or more processors are configured to store the employment posting and the numeric representation of the title.
In the same field of endeavor of determining a job title based on a description Csar teaches store a convolutional neural network (CNN) (Paragraph [0049-0051]; Fig. 5, in an example embodiment, a convolutional neural network may be used to determine the query and candidate representations. The vectorization of the raw titles may be accomplished. The machine learning algorithm in an example utilizes five different types of layers). And determine a numeric representation of a classification for the title by feeding the posting feature to the at least one fully-connected layer and a posting database in which the one or more processors are configured to store the employment posting and the numeric representation of the title (Paragraph [0016-0018]; [0029]; [0036-0037]; [0044-0046]; [0056-0058]; Figs. 3 and 5, the present disclosure describes a system whereby a machine learning model is trained to predict a standardization for a given raw title. A neural network may be trained whose inputs is a raw title (such as a query string) and a list of candidate titles (either title identification in a taxonomy or English strings) and which product a probability that the query and each candidate belong to the same title. The data layer may include several databases such as a profile database for storing profile data, including both member profile data and profile data from various organizations. The entities once extracted are passed to a deep representation formation component which acts to form a deep representation of the entities. In an example every entity that could be mapped to a taxonomy may be mapped to a vector. Title skill pair is a mapping between a particular raw title and a skill or skill identification. The basic design is to take a query string and a list of titles, represent each title as a vector, and then compare the query vector with each candidate to produce a score).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of semantically determining a job title as disclosed by Fung (Fung [0013]) with the system of determine a numeric representation of a classification for the title by applying the at least one fully-connected layer to the posting feature; and a posting database in which the one or more processors are configured to store the employment posting and the numeric representation of the title as taught by Csar (Csar [0046]). With the motivation of helping to determine a title for clarity in the hiring process for job seekers and employee seekers (Csar [0002-0003]).
In the same field of endeavor of classifying job postings Bhadouria teaches one or more processors configured to: collect an employment posting; extract text of the employment posting; identify a title and a description within the extracted text (Paragraph [0026]; [0035]; [0043]; Figs. 1, 4, and 8, the data layer may include several databases for storing profile data for various organizations. A raw industry classifier is used to automatically add one or more industries to a job posting. The raw industry classifier may utilize machine learning processes to arrive at a raw industry classification model used to automatically assessing one or more industries to a raw job postings. The raw industry classifier may comprise a training component. The training component feeds sample job postings form sample questionnaires into a feature extractor that extracts one or more features form the sample job postings (the examiner notes that the broadest reasonable interpretation of job posting features would include the title and description of a job posting). These features are then fed to the raw industry classification model which outputs one or more industries for each record based on the model).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of semantically determining a job title as disclosed by Fung (Fung [0013]) with the system of one or more processors configured to: collect an employment posting; extract text of the employment posting; identify a title and a description within the extracted text as taught by Bhadouria (Bhadouria [0043]). With the motivation of helping to determine an industry of a job posting to better enable it to reach ideal candidates searching in an industry (Bhadouria [0003]).
Claims 2: Modified Fung discloses the system as per claim 1. Fung further discloses wherein each of the character-title partial-CNN, the word-title partial-CNN, and the description CNN includes a series of convolutional layers and pooling layers (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claims 3: Modified Fung discloses the system as per claim 1. Fung further discloses wherein the one or more processors are configured to generate the character-level feature by collecting an output of a last layer of the character-title partial-CNN (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claims 6: Modified Fung discloses the system as per claim 1. Fung further discloses wherein, prior to applying the at least one fully- connected layer to the posting feature, the one or more processors are configured to apply a dropout layer to the posting feature to randomize the posting feature for the at least one fully-connected layer (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claim 7: Modified Fung discloses the system as per claim 1. Fung further discloses wherein the numeric representation of the classification for the title includes representations of a major classification group, a minor classification group, a broad classification, and a detailed classification (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claim 8: Modified Fung discloses the system as per claim 1. Fung further discloses wherein the at least one fully-connected layer includes parallel fully-connected layers, wherein the one or more processors are configured to compare outputs of the parallel fully-connected layers to determine the numeric representation of the classification for the title (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claim 9: Modified Fung discloses the system as per claim 8. Fung further discloses wherein the parallel fully-connected layers include a major fully-connected layer, wherein the one or more processors are configured to generate a second numeric representation by applying the major fully-connected layer to the posting feature, wherein the second numeric representation represents a major classification group (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claim 10: Modified Fung discloses the system as per claim 9. Fung further discloses wherein the parallel fully-connected layers include a detailed fully-connected layer, wherein the one or more processors are configured to generate a third numeric representation by applying the detailed fully-connected layer to the posting feature, wherein the third numeric representation includes representations of a major classification group, a minor classification group, a broad classification, and a detailed classification (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claim 11: Modified Fung discloses the system as per claim 10. Fung further discloses wherein, in response to determining that the second numeric representation matches the representation of the major classification group of the third numeric representation, the one or more processors are configured to set the third numeric representation as the numeric representation of the classification for the title (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claims 12 and 19: Modified Fung discloses the system as per claim 10 and the method as per claim 17. However, Fung does not disclose wherein, in response to determining that the second numeric representation does not match the representation of the major classification group of the third numeric representation, the one or more processors are configured to: identify, based on the detailed fully-connected layer, a highest-ranked numeric representation that includes a representation of a major classification group that matches the second numeric representation; and set the highest-ranked numeric representation as the numeric representation of the classification for the title.
In the same field of endeavor of determining a job title based on a description Csar teaches wherein, in response to determining that the second numeric representation does not match the representation of the major classification group of the third numeric representation, the one or more processors are configured to: identify, based on the detailed fully-connected layer, a highest-ranked numeric representation that includes a representation of a major classification group that matches the second numeric representation; and set the highest-ranked numeric representation as the numeric representation of the classification for the title(Paragraph [0016-0018]; [0029]; [0036-0037]; [0044-0046]; [0056-0058]; Figs. 3 and 5, the present disclosure describes a system whereby a machine learning model is trained to predict a standardization for a given raw title. A neural network may be trained whose inputs is a raw title (such as a query string) and a list of candidate titles (either title identification in a taxonomy or English strings) and which product a probability that the query and each candidate belong to the same title. The data layer may include several databases such as a profile database for storing profile data, including both member profile data and profile data from various organizations. The entities once extracted are passed to a deep representation formation component which acts to form a deep representation of the entities. In an example every entity that could be mapped to a taxonomy may be mapped to a vector. Title skill pair is a mapping between a particular raw title and a skill or skill identification. The basic design is to take a query string and a list of titles, represent each title as a vector, and then compare the query vector with each candidate to produce a score).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of semantically determining a job title as disclosed by Fung (Fung [0013]) with the system of determine a numeric representation of a classification for the title by applying the at least one fully-connected layer to the posting feature; and a posting database in which the one or more processors are configured to store the employment posting and the numeric representation of the title as taught by Csar (Csar [0046]). With the motivation of helping to determine a title for clarity in the hiring process for job seekers and employee seekers (Csar [0002-0003]).
Claim 13: Modified Fung discloses the system as per claim 1. Fung further discloses wherein the one or more processors are configured to determine the numeric representation of the classification for the title in real- time upon collecting the employment posting from a recruiter via an employment website or app (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claim 14: Modified Fung discloses the system as per claim 1. Fung further discloses further including a candidate database, wherein, in real-time, the one or more processors are configured to match the employment posting with one or more candidate profiles retrieved from the candidate database based on the numeric representation of the classification for the title (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claim 15: Modified Fung discloses the system as per claim 1. Fung further discloses wherein the one or more processors are configured to: collect candidate information from a candidate via an employment website or app; identify the numeric representation of the classification as corresponding with the candidate based on the candidate information; retrieve the employment posting from the posting database based on the numeric representation; and recommend, in real-time, the employment posting to the candidate via the employment website or app (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claim 17: Modified Fung discloses the method as per claim 16. Fung further discloses wherein applying the at least one fully- connected layer to the posting feature includes: applying a major fully-connected layer to the posting feature to generate a second numeric representation that represents a major classification group; applying a detailed fully-connected layer to the posting feature to generate a third numeric representation, wherein the third numeric representation includes representations of a major classification group, a minor classification group, a broad classification, and a detailed classification; and comparing the second and third numeric representations (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claim 18: Modified Fung discloses the method as per claim 17. Fung further discloses further including, in response to determining that the second and third numeric representations correspond with each other, setting the third numeric representation as the numeric representation of the classification for the title (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claims 1-3 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung (US 2018/0341639) in view of Csar (US 2020/0097812) further in view of Bhadouria (US 2017/0300862) even further in view of Grover (US 2018/0173802).
Claim 21: Modified Fung discloses the system as per claim 1. However, Fung does not disclose wherein both the word-title partial-CNN and the description partial-CNN are configured to perform semantic matching on a word level, wherein the word level includes at least one of sentence structure or punctuation.
In the same field of endeavor of labeling a job posting by its industry Grover teaches wherein both the word-title partial-CNN and the description partial-CNN are configured to perform semantic matching on a word level, wherein the word level includes at least one of sentence structure or punctuation (Paragraph [0022-0024]; [0061]; [0066-0074]; Figs. 6 and 15, embodiments presented herein leverage deep learning techniques (e.g. word2vec tool) to enhance the performance of job searched and job recommendations. A vector representation of “software engineer” using a “bag-of-words representation” is completely different from the vector for “application developer.” A method identifies job titles of members in a social network utilizing a machine learning program, semantic analysis of the job titles to identify similarity coefficients among the job titles. A method for identifying similarity among titles based on semantic analysis, according to some example embodiments. In some embodiments, tokenization and stemming are performed on the titles (as well as industries, skills, etc.). In one example embodiment, common stop words are removed). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of semantically determining a job title as disclosed by Fung (Fung [0013]) with the system of wherein both the word-title partial-CNN and the description partial-CNN are configured to perform semantic matching on a word level, wherein the word level includes at least one of sentence structure or punctuation as taught by Grover (Grover [0024]). With the motivation of improving job searched by labeling and aggregating job postings based on an industry (Grover [0002]).
Claim 22: Modified Fung discloses the system as per claim 21. However, Fung does not disclose wherein the character-title partial-CNN is configured to perform local matching on a character level, wherein the character level includes at least one of spelling or character patterns.
In the same field of endeavor of labeling a job posting by its industry Grover teaches wherein the character-title partial-CNN is configured to perform local matching on a character level, wherein the character level includes at least one of spelling or character patterns (Paragraph [0022-0024]; [0061]; [0066-0074]; Figs. 6 and 15, embodiments presented herein leverage deep learning techniques (e.g. word2vec tool) to enhance the performance of job searched and job recommendations. A vector representation of “software engineer” using a “bag-of-words representation” is completely different from the vector for “application developer.” A method identifies job titles of members in a social network utilizing a machine learning program, semantic analysis of the job titles to identify similarity coefficients among the job titles. A method for identifying similarity among titles based on semantic analysis, according to some example embodiments. In some embodiments, tokenization and stemming are performed on the titles (as well as industries, skills, etc.). In one example embodiment, common stop words are removed). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of semantically determining a job title as disclosed by Fung (Fung [0013]) with the system of wherein both the word-title partial-CNN and the description partial-CNN are configured to perform semantic matching on a word level, wherein the word level includes at least one of sentence structure or punctuation as taught by Grover (Grover [0024]). With the motivation of improving job searched by labeling and aggregating job postings based on an industry (Grover [0002]).
Therefore, claims 1-22 are rejected under U.S.C. 103.
Response to arguments
Applicant’s arguments, see REMARKS, filed September 26, 2022, with respect to the rejections of claims 1-3 and 6-22 under U.S.C. 101 have been fully considered but are not persuasive.
The applicant argues that the claims are not directed to a mental process as they cannot be performed in the human mind. The applicant argues that the claims recite a neural network and therefore are not a mental process. However, the examiner respectfully disagrees as the claims are directed to merely analyzing aspects of a job posting such as a title and description and generating a numeric representation of a classification of the job posting. This is directed to a mental process as a human could mentally determine a score based on the job profile’s characteristics and present a final score. Furthermore, merely utilizing a generic computer or known technology to perform the steps do not automatically direct the claims to not being a mental process. Examples the courts have identified as a mental process being performed on a generic computer or in a computer environment include: An example of a case identifying a mental process performed on a generic computer as an abstract idea is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). In this case, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are "human cognitive actions" that humans have performed for hundreds of years. The claims therefore recited an abstract idea, despite the fact that the claimed voting steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504. Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that the claims were performed on a generic computer, but still described the claims as "directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01 and An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296. Other similar examples the courts have identified as reciting a mental process include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). 
The applicant further argues that the claims are not directed to a certain method of organizing human activity as the claims recite automated classification of an employment title using a machine learning model. However, the examiner respectfully disagrees as the claims are directed to analyzing job posting characteristics to determine a classification. These claims are directed to managing personal behavior or interactions between people. Similar examples of claims that are directed to a certain method of organizing human activity include:  filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis); An example of a claim reciting social activities is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 126 USPQ2d 1498 (Fed. Cir. 2018). The social activity at issue in Voter Verified was voting. The patentee claimed "[a] method for voting providing for self-verification of a ballot comprising the steps of" presenting an election ballot for voting, accepting input of the votes, storing the votes, printing out the votes, comparing the printed votes to votes stored in the computer, and determining whether the printed ballot is acceptable. 887 F.3d at 1384-85, 126 USPQ2d at 1503-04. The Federal Circuit found that the claims were directed to the abstract idea of "voting, verifying the vote, and submitting the vote for tabulation", which is a "fundamental activity that forms the basis of our democracy" and has been performed by humans for hundreds of years. 887 F.3d at 1385-86, 126 USPQ2d at 1504-05; and a claim reciting social activities is Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559.
The applicant further argues that the claims are directed to a practical application as they recite using a machine learning model to classify a job posting and are therefore an improvement to a computer functionality to improve the results for an employment platform. However, the examiner respectfully disagrees as the recited claims are directed to merely receiving a series of information i.e. a job posting and analyzing the characteristics to determine a classification. The examiner does not find this as an improvement in a technical field or a technical problem but as an improvement to an abstract idea which is insufficient in directing the claims to a practical application. Similar examples the courts have identified as not being showing an improvement to a technology include: A commonplace business method being applied on a general-purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; An advance in the informational content of a download for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1263, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016); and Selecting one type of content (e.g., FM radio content) from within a range of existing broadcast content types, or selecting a particular generic function for computer hardware to perform (e.g., buffering content) from within a range of well-known, routine, conventional functions performed by the hardware, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016). Merely using a neural network to perform the abstract idea is directed to “apply it” or applying a known technology to perform the abstract idea. Therefore, the examiner maintains the current 101 rejection.
Applicant argues that claims 2-3, 6-15 and 17-22 are allowable as being dependent on claims 1 and 16 and therefore are rejected under the same rejection.
Applicant’s arguments, see REMARKS, filed September 26, 2022, with respect to the rejections of claims 1-3 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung (US 2018/0341639) in view of Csar (US 2020/0097812) further in view of Bhadouria (US 2017/0300862), are moot because Applicant has amended the claims, which required further search and consideration. However, where applicable the examiner will respond to arguments.
Claims 1 and 16: Applicant argues that the combination of Fung, Csar, and Bhadouria does not teach the amended claim limitation of one or more processors configured to feed the title to  the character-title partial-CNN to generate a character-level feature based on characters within the title; feed the title to  the word-title partial-CNN to generate a first word-level feature based on words within the title; feed the description to  the description partial-CNN to generate a second word-level feature based on word within the description; generate a posting feature by concatenating the character-level feature, the first word-level feature, and the second word-level feature; and determine a numeric representation of a classification for the title by feeding the posting feature to  the at least one fully-connected layer.” However, the examiner finds that upon further search and consideration that Bhadouria can be used in combination with Fung to teach the amended claim limitation. Bhadouria teaches a system of using machine learning models to extract characteristics of a job posting to determine an industry associated with the job posting based on its characteristics such as the job description and job title. Which can be used with the system of performing semantic analysis on a job description to determine a relevant job title disclosed by Fung and the system of training a convolutional neural network to standardize job titles as disclosed by Csar to teach the newly amended claim limitations. Fung further discloses receiving inputs such as raw titles and job descriptions to train a neural network to perform the function in normalizing a job title (Fung [0063]).
Claims 2-3, 6-15,17-19, and 21-22 were argued as being allowable only as being dependent on claims 1, 16, and 20. Therefore, they are also rejected under the same rejection as above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Jaroch (US 2019/0156217) Genetic convolution neural network.
Weinstein (US 2020/0026796) Structuring of unstructured web posting.
Janapareddy (US 2020/0065770) Automatic tagging for online job listings.
Kumar (US 2020/0005204) Determining employment type based on multiple features.
Jamali (US 2019/0197484) Segmentation and labeling of job postings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   

/RICHARD W. CRANDALL/Examiner, Art Unit 3689